DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps or elements, such omission amounting to a gap between the steps or elements.  See MPEP § 2172.01. 
Claim 1 includes “look up the object from the object store using a file-based access protocol; and create one or more directories on-demand in the object store.” These limitations require initiating and completing the look up step before initiating and completing the create step. The published specification at pars. 21, 27, 45, and 48 make it abundantly clear that the create step is a part of the look up step. This means that the disclosed look up request fully encompasses the disclosed create step and that the look up operation can only complete after (or with) completion of the create step; completion of the lookup depends on completion of the create step. The breadth of scope of claim 1 amounts to an omission of this essential dependence and results in a claimed invention that is not described in the specification. Claims 2-20 are likewise rejected for including the same or similar subject matter, or for being respective dependent claims. 
Claims 2-5, 9-12, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 requires “the medium of claim 1, further comprising instructions that, when executed by the processor, cause the processor to parse the object to identify the one or more directories”, however, claim 1 concludes with the positive recitation of actually creating the one or more directories. Thus, every single one of the one or more directories exists and is known/identified; it is not clear why one such directory would further need to be identified. Claims 4, 9, 11, 16, and 18 are likewise rejected.
	Claim 3 requires “the medium of claim 1, further comprising instructions that, when executed by the processor, cause the processor to determine whether a directory of the one or more directories exists”, however, claim 1 concludes with the positive recitation of actually creating the one or more directories. Thus, every single one of the one or more directories must exist; it is not clear why one such directory would further need to be checked to see if it exists. Claims 5, 10, 12 and 17 are likewise rejected.
	Claim 4 includes “the directory”. There is insufficient antecedent basis for this limitation in the claim. Analogous claims 11 and 18 are likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the non-transitory computer readable medium, apparatus and computer-implemented method of claims 1-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-20, the limitations directed to additional elements include: non-transitory computer readable medium, processor, memory.
In exemplary claim 1, limitations reciting the abstract idea are as follows:

	write an object to an object store using an object-based access protocol (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about data to be stored or written with respect to features of the object (i.e. object-based access protocol). Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
	look up the object from the object store using a file-based access protocol (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user manually locating the data by means of a name of the data (i.e. a file-based access protocol). Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); and 
	create one or more directories on-demand in the object store (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about a structure of stored data. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a non-transitory computer readable medium, processor, memory. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 44-55 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a non-transitory computer readable medium, processor, memory, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 44-55 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prompt et al., US 20010034733 A1, hereinafter Prompt.

	As per claim 1, Prompt discloses a non-transitory computer readable medium comprising instructions that, when executed by a processor, cause the processor to: 
	write an object to an object store using an object-based access protocol (pars. 97-99, 318, 323, 324 discloses that objects are stored (i.e. written) such as tables, entities, and objects within a database/RDBMS (i.e. object store / object-based access protocol) and that a database/RDBMS is different from, and not interchangeable with directories (i.e. file-based access protocols)); 
look up the object from the object store using a file-based access protocol; and create one or more directories on-demand in the object store (see mapping above including at least par. 129 which disclose receiving a hierarchical request (i.e. look up using file-based access protocol) and in response, converting object-based data into a (newly created) hierarchical result (i.e. create a directory on demand); pars. 27, 85, 116-117, 120, 162, disclose automatic schema transformation (i.e. relational to file based/hierarchical) and automatic, on-demand dynamic reconfiguration which responds to LDAP (i.e. file based access protocol) requests and includes reconfiguring (i.e. creating portions of) the directory information tree and it’s content with respect to new/unsynchronized underlying object store data. Additionally, and/or alternatively, pars. 257, 317, 323, 324 disclose real time, ad-hoc creation of sub-trees (i.e. directories) in response to particular situations where such data is desired (i.e. lookup), and additionally and/or alternatively, as creation of real time intermediate RDBMS views for real time, newly created directory level output).

	As per claim 2, Prompt discloses The medium of claim 1, further comprising instructions that, when executed by the processor, cause the processor to parse the object to identify the one or more directories (see at least pars. 131, 282-285).

	As per claim 3, Prompt discloses the medium of claim 1, further comprising instructions that, when executed by the processor, cause the processor to determine whether a directory of the one or more directories exists (note that claim 1 sets forth that every directory of the one or more directories must exist due to the create step; nonetheless, see rejection of claim 1 including at least pars. 115-121, 231).

	As per claim 4, Prompt discloses the medium of claim 2, further comprising instructions that, when executed by the processor, cause the processor to create the directory in memory in response to determining that the directory does not exist (see rejection of last 2 limitations of claim 1).

	As per claim 5, Prompt discloses the medium of claim 3, further comprising instructions that, when executed by the processor, cause the processor to descend into the directory in response to creating the directory (see rejection of last 2 limitations of claim 1 – note that the hierarchical result encompasses an understanding an entire hierarchy (i.e. descend), that the disclosed reconfiguration (i.e. creation of portions of) the directory information tree encompasses an understand of the tree itself (i.e. descend), that the disclose ad-hoc creation encompasses the same, and that the disclose newly created directory level output also encompasses the same).

	As per claim 6, Prompt discloses the medium of claim 1, further comprising instructions that, when executed by the processor, cause the processor to delete the one or more directories in response to determining that the object is deleted (see rejection of claim 1 including at least pars. 116-117 wherein the schema transformations occur automatically resulting in a directory-based hierarchy structure that always represents the underlying RDBMS objects as they are (i.e. all inserts and deletes on RDMBS data results in corresponding changes to directories)).

	As per claim 7, Prompt discloses the medium of claim 1, wherein the object-based access protocol and the file-based access protocol use a same namespace (see at least par. 117 wherein LDAP requests (i.e. file based access protocol-based requests) are fielded by the authoritative (relational) sources themselves (i.e. by means of an object-based access protocol using its (i.e. “a same”) namespace)).

	As per claims 8-20, they are analogous to claims above and therefore likewise rejected. See Prompt pars. 78-85 for the apparatus and method of claims 8 and 15.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mainali et al., US 20190370362 A1, hereinafter Mainali.

	As per claim 1, Mainali discloses a non-transitory computer readable medium comprising instructions that, when executed by a processor, cause the processor to: 
	write an object to an object store using an object-based access protocol (pars. 50-53); 
	look up the object from the object store using a file-based access protocol (see above mapping as well as fig.’s 23-25, par. 107, 108, 234); and 
	create one or more directories on-demand in the object store (see above mapping including at least pars. 107, 108, 234).
	Analogous claims 8 and 15 are likewise rejected.  See Mainali pars. 358-363 for the apparatus and method of claims 8 and 15.



Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
EP 4006737 A1
Pages 16-17
EU search report 
US 20020065776 A1
Par. 142
Virtualizing file system interfaces including directory creation

US 20020078065 A1
par. 5
Automatic directory creation
US 20070088744 A1
Pars. 9, 34 
Automatic directory management in server environments

US 20150012571 A1
Pars. 139, 141, 154, 233-238, 355
File system virtualization including automatic directory creation



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SYED H HASAN/Primary Examiner, Art Unit 2154